In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00072-CR
     ___________________________

COLLIS BURNETT ROBINSON, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 43rd District Court
         Parker County, Texas
      Trial Court No. CR16-0735


   Before Gabriel, Birdwell, and Bassel, JJ.
  Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Appellant Collis Burnett Robinson appeals from his conviction for felony

driving while intoxicated (DWI) and from his seventy-year sentence. We affirm the

trial court’s judgment. See Tex. R. App. P. 43.2(a).

      Robinson was indicted with felony DWI based on his two prior DWI

convictions.1 See Tex. Penal Code Ann. § 49.09(b); see also id. § 49.04. The indictment

contained two punishment-enhancement paragraphs, alleging Robinson had been

previously convicted of two other felony DWI offenses.2              See id. § 12.42(d).

Accordingly, Robinson was subject to imprisonment “for life, or for any term of not

more than 99 years or less than 25 years” upon conviction. Id. The indictment was

later amended to add a third prior felony DWI conviction for punishment-

enhancement purposes,3 to remove some language from the alleged jurisdictional

convictions, and to add a third prior jurisdictional DWI conviction.4 See Tex. Code

Crim. Proc. Ann. art. 28.10. See generally Oliva v. State, 548 S.W.3d 518, 519 (Tex. Crim.

App. 2018) (recognizing prior DWI convictions alleged under section 49.09(b) are

jurisdictional and become an offense element for the State to prove at trial). The


      1
       Cause numbers 253640 and 245358.
      2
       Cause numbers F-8768756-UV and 0623853D.
      3
       Cause number 51782.
      4
       Cause number 0376167D.


                                            2
amended language did not operate to abandon the entirety of the two original

jurisdictional allegations.   Robinson later stipulated that he had been previously

convicted of DWI under section 49.09(b) as alleged in the amended indictment.

         A jury found Robinson guilty of the charged offense.          At punishment,

Robinson pleaded true to two of the punishment-enhancement paragraphs5; the jury

found those paragraphs true as instructed and assessed his punishment at seventy

years’ confinement. Robinson timely appealed the judgment.

         Robinson’s court-appointed appellate counsel has filed a motion to withdraw as

counsel, accompanied by a brief in support of that motion. In his thorough brief,

counsel states that in his professional opinion, this appeal is frivolous and without

merit.       The brief and motion present a professional evaluation of the record

demonstrating why there are no arguable grounds for relief. See Anders v. California,

386 U.S. 738, 744 (1967); Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014).

Robinson filed two responses to counsel’s brief, asserting that the indictment and

judgment contained errors. The State did not file an appellate brief or otherwise

respond to counsel’s Anders brief or to Robinson’s responses.

         Once an appellant’s court-appointed attorney files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders and Kelly, we

have a supervisory obligation to undertake an independent examination of the record.


         Cause numbers 0623853D and 51782.
         5




                                            3
See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). In this evaluation,

we consider the record, the arguments raised in the Anders brief, and any response

filed by the pro se appellant. See United States v. Wagner, 158 F.3d 901, 902 (5th Cir.

1998); In re Schulman, 252 S.W.3d 403, 409 (Tex. Crim. App. 2008) (orig. proceeding).

We have done so and independently conclude that there is nothing in the record that

might arguably support the appeal and that the appeal is frivolous. See Bledsoe v. State,

178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Thus, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment. See Penson v. Ohio, 488 U.S. 75, 82–83

(1988); Kelly, 436 S.W.3d at 318–19.


                                                      /s/ Lee Gabriel

                                                      Lee Gabriel
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: June 6, 2019




                                           4